15-35DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 10, 2022 has been considered.

Examiner’s Note

	Applicants did not respond to the examiner to discuss the rejection under 35 USC 112(b).

Response to Amendment

The amendment to the claims filed on January 10, 2022 does not comply with the requirements of 37 CFR 1.121(c) because in claim 25, status identifier “currently amended” should have been – new – and the underlined markings should have been removed.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claim Objections

Claims 15 and 25 are objected to because of the following informalities:

Claim 25, “adapted” (line 3) should be – coupled --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 25 lack step(s) that support(s) “a method for adjusting the time scale of a chromatography-mass spectrometry”. The step of “determining a corrected time scale …” does not support the “adjusting the time scale …”.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101


Regarding claim 25, while the claim recites an abstract idea, the abstract idea is applied with a particular machine including a mass spectrometer coupled to a liquid chromatography column, a processor coupled to the liquid chromatography and the mass spectrometer, including a processor unit adapted to process chromatography-mass spectrometry data sets, for saving and/or retrieving the chromatography-mass spectrometry data sets.
The limitations of a particular machine are indicative of integration into a practical application (see 2019 PEG, slide 20).
Accordingly, claims 15 and 25 and their respective dependent claims 16-24 and 26-35 are patent eligible under 35 USC 101.

Allowable Subject Matter

Claims 15-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a mass spectrometry system comprising determine a corrected time scale for the second data set based on time differences between the feature groups in the first data set and the matching feature groups in the second data set; and (claims 15, 25) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on January 10, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(b) rejections, Applicants argue “[t]he Office Action states that claim 15 lacks support for “a method for adjusting the time scale of a chromatography-mass spectrometry” and that “determining a corrected time scale...” does not support “the method of adjusting the time scale.” Applicant respectfully disagrees. In one example, Figure 3 and the corresponding paragraphs in the application-as-published disclose these features”.

Applicant’s remaining arguments and amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norton (US 2006/0131222) discloses “[n]onlinear retention time variations in
chromatography-mass spectrometry data sets are adjusted by time-alignment methods
(Abstract, lines 1-2). Norton further discloses aligning “two data sets by nonlinearly stretching and contracting ("warping") the time component of the data sets to synchronize spectral features and yield a minimum distance between the two spectra. In asymmetric DTW, a test data set is warped to align with a reference data set. Alternatively, in symmetric DTW, both data sets are adjusted to fit a common time index” (paragraph 0027, lines 1-8). The time component is read into the time position .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 2, 2022